     JASON C. MAKRIS, ESQ., SBN 11192
 1   MAKRIS LEGAL SERVICES, LLC
     400 S. 4th Street, Suite 500
 2   Las Vegas, Nevada 89101
     Telephone: (702) 793-4023
 3   Facsimile: (702) 793-4023
     Attorney for Plaintiff
 4   In conjunction with
     U.S. Dist. Court, District of Nevada
 5   Pro Bono Program
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
                                                 ***
 9
      OMAR ROBLES,
10                                                      2:18-cv-02071-APG-CWH
                                                        Case  No. 2:18-cv-2071-APG-CWH
                     Plaintiff,
11    vs.                                                 STIPULATION AND ORDER TO
                                                              EXTEND TIME TO FILE
12    BRIAN WILLIAMS, SR., Warden High                   PLAINTIFF’S REPLY IN SUPPORT
      Desert State Prison, NEVADA                         OF PRELIMINARY INJUNCTION
13    DEPARTMENT OF CORRECTIONS, ex rel.                        (FIRST REQUEST)
      STATE OF NEVADA, et al.,
14
                     Defendants.
15
16          COMES NOW Plaintiff OMAR ROBLES, by and through his Appointed Counsel of
17   Record JASON C. MAKRIS, ESQ., and DEFENDANTS BRIAN WILLIAMS, SR., and the
18   NEVADA DEPARTMENT OF CORRECTIONS, by and through their Counsel of Record
19   AARON FORD, ESQ., Attorney General of the State of Nevada and HENRY H. KIM, ESQ.,
20   Deputy Attorney General for the State of Nevada and at the request of PLAINTIFF, hereby
21   stipulate and agree to an extension of time from June 14, 2019, in which PLAINTIFF’s Reply
22   Brief may be filed with the Court.
23                       MEMORANDUM OF POINTS AND AUTHORITIES
24   I.     BACKGROUND
25          On October 26, 2018, Plaintiff OMAR ROBLES (hereinafter “ROBLES”) filed a Motion
26   for Preliminary Injunction. ECF 2. DEFENDANTS BRIAN WILLIAMS, SR., and the
27
28

                                                  -1-
 1   NEVADA DEPARTMENT OF CORRECTIONS (hereinafter collectively “DEFENDANTS”)
 2   filed their Response to Plaintiff’s Motion for Preliminary Injunction on December 06, 2018.

 3   ECF 9. Counsel for ROBLES was appointed and entered an appearance in this matter on April
 4   10, 2019. ECF 16. This Court entered an Order extending the time for ROBLES to file his
 5   Reply Brief to Defendants’ Response to Plaintiff’s Preliminary Injunction (“Reply”) to June 14,
 6   2019. ECF 17. Counsel for each party agrees and stipulates that PLAINTIFF OMAR ROBLES
 7   shall have until June 28, 2019.
 8          Prior to that Order, ROBLES never asked for an extension of time in which to file his
 9   Reply Brief to support his Motion for Preliminary Injunction, however the Court did sua sponte
10   extend the time to file a Reply. ROBLES now seeks this extension as Appointed Counsel
11   experienced a personal medical issue from which he has only recently recovered. In agreement
12   with Counsel for Defendants’, the parties hereby stipulate and agree to provide ROBLES with an
13   extension of time in which to file his Reply Brief.
14          IT IS THEREFORE STIPULATED AND AGREED PLAINTIFF OMAR ROBLES
15   shall have until June 28, 2019 in which to file his Reply to Defendants’ Response to Plaintiff’s
16   Preliminary Injunction.
17          DATED this 14th day of June, 2019.
18   /s/    Jason C. Makris                                /s/ Henry H. Kim         .
     JASON C. MAKRIS, ESQ. SBN 11192                       AARON D. FORD, ESQ.
19   Appointed Attorney for Plaintiff                      HENRY H. KIM, ESQ. SBN 14390
     In conjunction with U.S. Dist. Court,                 Attorneys for Defendants
20   District of Nevada Pro Bono Program
21
            IT IS SO ORDERED that the deadline for Plaintiff Omar Robles to file his Reply in
22
     support of Plaintiff’s Motion for Preliminary Injunction shall be extended to June 28, 2019.
23
24                                                                  _________________________
                                               ______________________________
                                               UNITED STATES DISTRICT    ANDREW
                                                                           JUDGE P. GORDON
25                                                  UNITED STATES DISTRICT COURT JUDGE
                                               Dated: June 14, 2018.
26   DATED:         ___________________
27
28

                                                     -2-
